Opinion by
Justice SCHRODER
concurring in part and dissenting in part.
I agree with the majority opinion in all respects except for its analysis of the requirement for corroboration of a confes*459sion under RCr 9.60. I believe the majority is mistaken as to the proper method of conducting an RCr 9.60 analysis.
“Out of extraordinary caution and because of concerns about the reliability of confessions obtained by police behind closed doors, a requirement of corroboration for confessions has been a staple of Kentucky criminal law for most if not all of the state’s history.” Robert G. Lawson, The Kentucky Evidence Law Handbook, § 11.25[1] (4th ed.2003). The corroboration requirement is set forth in RCr 9.60: “A confession of a defendant, unless made in open court, will not warrant a conviction unless accompanied by other proof that such an offense was committed.”
The majority starts with the confession, and then is satisfied by finding that there is some evidence that “corroborates” it. This is not the approach Kentucky law requires. In Slaughter v. Commonwealth, 744 S.W.2d 407 (Ky.1987), this Court explained what the “other proof’ portion of RCr 9.60 entails:
The corroborative evidence required addresses itself as to whether the crime charged was committed and not as to whether the particular defendant committed it. Such proof, very simply, must be independent of any out-of-court confession, and must show that the charged crime was, in fact, committed. Once such evidence is present, guilt of the defendant may be proven by the evidence of the confession(s). The rule, in its effect, requires that the corpus de-licti of the crime be proven by independent, corroborative evidence.
Id. at 410 (citations omitted). “Phrased in another way it may be said that the first requirement of the Commonwealth in a criminal prosecution is to establish that a crime has been committed. This cannot be established solely by an out-of-court confession.” Dolan v. Commonwealth, 468 S.W.2d 277, 282 (Ky.1971). See also, Wilson v. Commonwealth, 476 S.W.2d 622, 624 (Ky.1971); Stewart v. Commonwealth, 561 S.W.2d 660 (Ky.1977).
But what amount of independent proof that a crime was committed is sufficient to satisfy RCr 9.60? Slaughter instructs that the independent proof must show that the statutory elements of the crime are present. 744 S.W.2d at 410. Blades v. Commonwealth, 957 S.W.2d 246, 250 (Ky.1997), held that the independent proof does not have to establish the corpus delicti beyond a reasonable doubt, but by a lesser standard, which Professor Lawson compares to a “preponderance of the evidence.” Lawson, supra, § 11.25[2]. Only when the independent evidence establishes the corpus delicti, albeit by this lesser standard, is RCr 9.60 satisfied. The majority skips this preliminary analysis of the independent evidence.
The majority misapplies the phrase in Blades which states “proof of the corpus delicti ... may be established by considering the confession as well as the corroborating evidence.” 957 S.W.2d at 250. This concept is taken from Lacey v. Commonwealth, 251 Ky. 419, 65 S.W.2d 61 (1933), and refers to proving the corpus delicti beyond a reasonable doubt to sustain a conviction — after the corroboration requirement (now RCr 9.60) has been satisfied, and the confession admitted. Only if sufficient independent evidence is shown, may the confession and independent evidence be considered together by the trier of fact to find a defendant guilty (corpus delicti plus identity beyond a reasonable doubt).
Therefore, the question (skipped by the majority) we need to consider is, does the independent proof show that the elements of first degree sexual abuse are present? KRS 510.110 provides, in relevant part:
*460(1) A person is guilty of sexual abuse in the first degree when:
[[Image here]]
(b) He or she subjects another person to sexual contact who is incapable of consent because he or she:
[[Image here]]
2. Is less than twelve (12) years old.
“Sexual contact” is defined in KRS 510.010(7) as “any touching of the sexual or other intimate parts of a person done for the purpose of gratifying the sexual desire of either party.”
The independent proof in this case is as follows. A three-year-old boy, an eight-year-old boy, and the twelve-year-old Appellant had been swimming and swinging in the backyard of the three-year-old’s house. The three-year-old’s father noticed the three boys had gone behind a shed. A few minutes later, he went to investigate. The three-year-old had his pants down. The twelve-year-old Appellant was standing two or three feet away, and the father believed he saw an erection in the Appellant’s pants. Appellant told the father to leave him alone and that the others had come back there while he was using the bathroom. Appellant left on his bike. The father walked over to the Appellant’s parents’ house, and the police were called. When questioned by a police officer, Appellant ran around in circles, yelling and cursing.
The independent evidence in this case is circumstantial, and the corpus delicti may be shown by circumstantial evidence. Blades, 957 S.W.2d at 250. However, the circumstantial evidence must be more consistent with guilt than with innocence. Dolan, 468 S.W.2d at 282. In this case, I believe the evidence is as consistent with innocence as with guilt. Accordingly, I do not believe RCr 9.60 was satisfied. The majority is critical of the corroboration requirement in this case because sexual abuse cases may not always result in physical evidence that it occurred. However, the law should not be nullified through interpretation to achieve a desired result. Further, the protection afforded by the corroboration requirement becomes particularly critical in a case such as this one, when the confession is taken from a twelve-year-old child with a lower than average IQ.